[Cite as State v. Glaze, 2018-Ohio-2184.]


                 Court of Appeals of Ohio
                                   EIGHTH APPELLATE DISTRICT
                                      COUNTY OF CUYAHOGA


                                  JOURNAL ENTRY AND OPINION
                                          No. 105519



                                            STATE OF OHIO

                                                         PLAINTIFF-APPELLEE

                                                   vs.

                                            CEDRIC GLAZE

                                                                DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              AFFIRMED



                                      Criminal Appeal from the
                               Cuyahoga County Court of Common Pleas
                                     Case No. CR-15-601412-A

        BEFORE:           Jones, J., Stewart, P.J., and Blackmon, J.

        RELEASED AND JOURNALIZED: June 7, 2018
ATTORNEY FOR APPELLANT

Mary Catherine Corrigan
4403 St. Clair Avenue
Cleveland, Ohio 44102


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor

BY: Mahmoud S. Awadallah
          Jonathan M. McDonald
          Kristen L. Sobieski
          Anthony M. Stevenson
Assistant County Prosecutors
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113




LARRY A. JONES, SR., J.:

       {¶1} Defendant-appellant, Cedric Glaze (“Glaze”), appeals his conviction and sentence

for involuntary manslaughter and felonious assault.   Finding no merit to the appeal, we affirm.

       {¶2} In 2015, Glaze was charged with aggravated murder and two counts of felonious

assault; the charges were accompanied by one- and three-year firearm specifications.          The

indictment stemmed from the shooting of Sachin Rana (“Rana”), which resulted in Rana’s death.

 After extensive plea negotiations with the state, Glaze agreed to plead guilty to one count of

involuntary manslaughter with one- and three-year firearm specifications and two counts of

felonious assault without the accompanying firearm specifications. The parties also agreed to a

prison sentence of 20 to 25 years and that none of the charges would merge as allied offenses of
similar import.

       {¶3} The court sentenced Glaze to 11 years for involuntary manslaughter, 4 years for each

felonious assault, and 3 years for the firearm specifications. The court ordered the sentences to

run consecutively for a total of 22 years in prison.

       {¶4} Glaze filed a timely notice of appeal and raises three assignments of error for our

review. Further facts will be discussed under the assignments of error.

       I. The trial court erred by sentencing the appellant to multiple consecutive
       sentences.

       II.    Trial counsel was ineffective rendering the plea involuntary.

       III.   The trial court’s sentence of twenty-two (22) years was contrary to law.

       {¶5} We will first address the second assignment of error, concerning Glaze’s claim that

his counsel was ineffective, and then combine the discussion related to the first and third

assigned errors.

       {¶6} In the second assignment of error, Glaze claims that he was afforded ineffective

assistance of counsel and that rendered his plea involuntary.

       {¶7} To demonstrate ineffective assistance of counsel, a defendant must prove (1) that

counsel’s performance fell below an objective standard of reasonableness, and (2) that counsel’s

deficient performance prejudiced the defendant resulting in an unreliable or fundamentally unfair

outcome of the proceeding. State v. Madrigal, 87 Ohio St.3d 378, 388-389, 721 N.E.2d 52

(2000), citing Strickland v. Washington, 466 U.S. 668, 687-688, 104 S.Ct. 2052, 80 L.Ed.2d 674

(1984). In the context of a guilty plea, prejudice is demonstrated by a showing that “there is a

reasonable probability that, but for counsel’s error, the defendant would not have pled guilty.”

State v. DelManzo, 11th Dist. Lake No. 2009-L-167, 2010-Ohio-3555, ¶ 33.
       {¶8} Glaze contends that counsel was ineffective for stipulating to the court psychiatric

clinic’s evaluation, which concluded that Glaze was competent to stand trial.

       {¶9} In stipulating to the findings of the evaluation, counsel for Glaze stated: “I’ve had

plenty time to pursue it, review it and have gone over it with [Glaze].   And the defense at this

point will stipulate to the ultimate conclusions of Dr. Soliman, who I have personally spoke with,

and will stipulate Mr. Glaze is currently competent to stand trial and defend the proceedings

against him.” The state also stipulated to the findings of the evaluation, and the trial court

accepted the stipulations of the parties.

       {¶10} Although Glaze contends that counsel should not have stipulated to the

competency report, there is no evidence in the record that counsel acted inappropriately or that

Glaze was incompetent at the time he entered his plea. During the plea colloquy, the court

inquired of Glaze and he answered that he understood each right he was waiving and the

consequences of his plea agreement.

       {¶11} Thus, Glaze cannot show that counsel’s performance fell below an objective

standard of reasonableness so as to render his plea involuntary.   The second assignment of error

is overruled.

       {¶12} In the first and third assignments of error, Glaze contends that the trial court erred

in sentencing him to consecutive sentences and that his sentence was contrary to law because his

sentence was both disproportionate to similarly situated offenders and excessive in light of the

statutory purposes and principles of sentencing.

       {¶13} We note, however, that an agreed-upon sentence may not be appealed if (1) both

the defendant and the state agree to the sentence, (2) the trial court imposes the agreed sentence,

and (3) the sentence is authorized by law. R.C. 2953.08(D)(1). If all three conditions are met,
the defendant may not appeal the sentence. State v. Heisa, 8th Dist. Cuyahoga No. 101877,

2015-Ohio-2269, ¶ 27, citing State v. Underwood, 124 Ohio St.3d 365, 368, 2010-Ohio-1, 922

N.E.2d 923.

       {¶14} Recently, this court discussed the reviewability of a sentence that falls within a

jointly recommended sentencing range, is authorized by law, and includes nonmandatory

consecutive sentences. State v. Grant, 8th Dist. Cuyahoga No. 104918, 2018-Ohio-1759. In

Grant, the parties agreed to an aggregate sentence of 6 to 20 years. The defendant agreed that

any sentence within that range was appropriate and the trial court recognized that, given the

range of 6 to 20 years, there would be some consideration of consecutive sentences. Id. at ¶ 26.

 A panel of this court held that a trial court’s imposition of nonmandatory consecutive sentences

within an agreed sentencing range is a jointly recommended sentence that is authorized by law

and not reviewable on appeal under R.C. 2953.08(D)(1). Id. at ¶ 29.

       {¶15} In this case, the parties agreed to a sentence in the range of 20 to 25 years; that

range would necessarily include consecutive sentences.         The trial court acknowledged the

agreement and sentenced Glaze to 11 years in prison for involuntary manslaughter, a first-degree

felony, and an additional 3 years on the firearm specification. That sentence is within the

statutory range. See R.C. 2929.14(A)(1) and 2929.14(B)(1)(a)(ii). The court also sentenced

Glaze to a consecutive 4 years for each felonious assault, which is within the statutory range for a

second-degree felony, see R.C. 2929.14(A)(2), for an aggregate sentence of 22 years. Thus,

Glaze’s sentence was authorized by law.

       {¶16} Thus, because a trial court’s imposition of nonmandatory consecutive sentences

within an agreed sentencing range is a jointly recommended sentence that is authorized by law

and not reviewable on appeal under R.C. 2953.08(D)(1), the first and third assignments of error
are overruled.

       {¶17} Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common pleas

court to carry this judgment into execution. The defendant’s conviction having been affirmed,

any bail pending appeal is terminated.      Case remanded to the trial court for execution of

sentence.




       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.




LARRY A. JONES, SR., JUDGE

MELODY J. STEWART, P.J., and
PATRICIA ANN BLACKMON, J., CONCUR